Citation Nr: 1631440	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 1979 rating decision that denied service connection for schizo-affective schizophrenia and a nervous condition.

2.  Entitlement to an effective date earlier than September 25, 2006, for the award of service connection for posttraumatic stress disorder (PTSD), to include on the basis of CUE.

3.  Entitlement to an increased initial rating for PTSD, rated 70 percent disabling until November 14, 2008, and 100 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Donald D. Vanarelli, Attorney



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which awarded service connection for PTSD and assigned an initial rating of 50 percent for PTSD, effective September 25, 2006.  Jurisdiction lies with the RO in Oakland, California.

In an April 2011 rating decision, the RO awarded an increased, initial rating for PTSD.  A 70 percent rating was awarded, effective September 25, 2006, and a 100 percent rating was awarded, effective November 14, 2008.  As higher ratings are still possible, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As will be discussed in greater detail below in the remand section of this decision, the Veteran desires a Board hearing for the increased rating issue.  However, with regards to the issues decided herein, the Veteran has stated that she does not desire a Board hearing.  See May 2014 VA Form 9.

While the AOJ has considered the earlier effective date and CUE issues together as a single issue, the Board has bifurcated those issues for the purpose of clarity.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

The issue of entitlement to an earlier effective date for the award of a total disability rating due to individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2014 Attachment to VA Form 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and her attorney that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims); 38 C.F.R. § 19.9(b) (providing for the Board to refer claims reasonably raised but not yet adjudicated to the AOJ) (2015).

The issue of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  When denying the Veteran's service connection for schizo-affective schizophrenia and a nervous condition in June 1979, the RO failed to correctly apply the service connection regulations then in effect to the evidence of record; absent this error, the outcome of the decision of the Veteran's service connection claim would have been manifestly different.

2.  Service connection for PTSD was denied in an August 2000 rating decision; the Veteran did not perfect an appeal of that rating decision.  The application to reopen service connection for PTSD was received on September 25, 2006.


CONCLUSIONS OF LAW

1.  The June 1979 rating decision that denied service connection for schizo-affective schizophrenia and a nervous disorder was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5101, 5109A, 7105 (West 2014); 38 C.F.R. § 3.104, 3.105(a) (2015).

2.  The claim for an effective date earlier than September 25, 2006, for the award of service connection for PTSD is without legal merit. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding VA's duty to notify, in October 2006, the RO sent a letter to the Veteran providing the notice required for his claim of service connection for PTSD and how effective dates are determined.  Benefits were subsequently granted, and the Veteran appealed the effective date assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128   (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding records to be obtained prior to adjudication of the instant claim.

Finally, with respect to a claim for CUE, the duties to notify and assist imposed by the VCAA are not applicable where clear and unmistakable error is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. Schizophrenia

Previous determinations that are final and binding - such as because the decision was not appealed - will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, however, the prior decision will be reversed or amended. See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2015).  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14). 

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE. Id. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

The Veteran has alleged CUE in the June 1979 rating decision that denied service connection for schizo-affective schizophrenia.  In that rating decision, the RO found that service connection was not warranted as the service department held that schizophrenia existed prior to service and was not aggravated during service.  The RO noted that the Veteran had at least two psychiatric hospitalizations in 1977 and possibly 1978.  The Board notes that an adjudicatory document (VA Form 21-523) issued just days after the rating decision notes that service connection for a nervous condition was being denied.  It appears the RO was referring to the same disability.

The statute in question that was in effect in 1979, namely 38 U.S.C. § 311 (1979) (which is now 38 U.S.C. § 1111), provided that "every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."

The statute remains virtually unchanged today.  Essentially, where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 (then 38 U.S.C. § 311) and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

At the time of the June 1979 rating decision, the Veteran's application for service connection, service personnel records, service treatment records, and report of medical board proceedings were of record.

Even assuming arguendo that schizophrenia clearly and unmistakably preexisted service, the evidence shows that the rating decision contained CUE with regards to the second prong of the presumption of soundness, aggravation.

First, the rating decision stated that the Veteran's schizophrenia was not aggravated during service.  However, today, and at the time of the rating decision, the regulatory provision requires clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated during service.  Second, this mistake in the application of law is undebatable and would have changed the outcome of the claim for service connection.  The RO relied almost exclusively on the physical evaluation board proceeding record from March 1979, which stated that the Veteran's was not aggravated by service but is rather the result of natural progression.  Again, the applicable regulation required clear and unmistakable evidence that the preexisting disability was not aggravated by service.  Further, the evidence also contained possible evidence of worsening as, in October 1978, the Veteran reported being raped while unconscious and then displayed some psychiatric symptoms.  Indeed, from that point forward, the Veteran began to display psychiatric symptoms in service.  In sum, the evidence was not clear and unmistakable that schizophrenia was not aggravated by service.

The RO's misapplication of law would have changed the outcome of the claim for service connection.  To that end, where there is a lack of clear and unmistakable evidence that a preexisting disability was not aggravated by service, the presumption of soundness is not rebutted and the claim would need to have been considered on a direct basis.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  It is uncontroverted that schizophrenia was diagnosed in service.  Thus, the RO would have awarded service connection based on the fact that schizophrenia is a chronic disease that manifested in service.  See Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008) (when a chronic disease, such as schizophrenia, is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  Thus, but for the RO's misapplication of law, the correct application of law would have manifestly changed the outcome of the Veteran's claim.

For those reasons, the Board finds CUE in the June 1979 rating decision that denied service connection for schizo-affective schizophrenia and nervous condition.

B. PTSD

The Veteran contends that an earlier effective date for the award of service connection for PTSD is warranted.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99   (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

Here, the Veteran filed a claim for service connection for PTSD in April 2000.  Service connection for PTSD was denied in an August 2000 rating decision.  The Veteran did not submit a notice of disagreement with that decision, nor did she perfect an appeal of that rating decision.  Thus, the April 2000 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1104 (2015).

Since the August rating decision became final, it is not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).

While the Veteran has not specially alleged CUE in the August 2000 rating decision, she has asserted that because the claim was reopened "because the 2006 claim was reopened with service records, as evidenced by the April 29, 2007 Rating Decision and thus, under 38 C.F.R. § 3.156(c), the date of the earlier claim is the effective date."  November 2012 Clarification of Notice of Disagreement.

This argument, however, is unavailing.  The Veteran is referring to a treatment record from the American Lake VA Medical Center (VAMC), for the Veteran's hospitalization from April 6, 1979 to May 4, 1979.  The Board acknowledges that the Veteran was serving on active duty for a period of that treatment, until April 13, 1979.

Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding subsection (a) of this section.  38 C.F.R. § 3.156(c).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) are met.  38 C.F.R. § 3.156(c)(1). Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

However, the VA treatment record does not constitute an official service department record, rendering 38 C.F.R. § 3.156(c) inapplicable.  First, the VA treatment record was produced after the Veteran's period of service.  Indeed, it is a treatment summary from the Veteran's hospitalization at the American Lake VAMC, a period of which was during the Veteran's active service.  Second, the record was generated by VA, not a service department.  Indeed, the phrase "service department" refers to exclusively to a military branch of the Armed Forces.  The Veteran has offered no argument as to why the VA treatment record in question qualifies as an official service department record.  Given that the record was generated after active duty and not generated by a service department, the Board concludes that the effective date provisions of 38 C.F.R. § 3.156(c) are inapplicable.

Given the above, an effective date earlier than September 25, 2006, for the award of service connection is not warranted.  The August 2000 rating decision became final.  Following that rating decision, there was no notice of disagreement or any submission that can be construed as a claim to reopen the issue of service connection.  The Board notes that the Veteran filed a request under the Freedom of Information Act (FOIA) in March 2005.  However, in that request, the Veteran does not mention, let alone claim, service connection for PTSD.  Indeed, the Veteran did not file her claim for reconsideration until September 25, 2006-making that the correct effective date for the award of service connection.  38 C.F.R. § 3.400(r).

As discussed above, the Board has found CUE in the June 1979 rating decision that denied service connection for schizo-affective schizophrenia.  The Board acknowledges the Veteran's attorney's argument that the disability considered in the June 1979 rating decision was based on the same psychiatric disorder claimed in 2000 and 2006-PTSD.  See May 2014 Attachment to VA Form 9.  However, there is no evidence to support that bald assertion.  Rather, at the time of the June 1979 rating decision, the Veteran was diagnosed with schizo-affective schizophrenia, not PTSD.  Indeed, PTSD was first recognized as a distinct disability by VA on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  Thus, the Veteran could not have been claiming service connection for PTSD in 1979, nor could the AOJ have awarded service connection for such in 1979.  Thus, the Board finds those arguments unavailing and, in any event, the Board has found CUE in the June 1979 rating decision's denial of service connection for schizo-affective schizophrenia and a nervous condition.

For the above reasons, an effective date earlier than September 25, 2006, for the award of service connection for PTSD is not warranted.

ORDER

The motion to reverse the June 1979 rating decision on the basis of CUE is granted, and the June 1979 rating decision's denial of service connection for schizo-affective schizophrenia and a nervous condition is reversed to reflect a grant of the benefit sought.

An effective date earlier than September 25, 2006, for the award of service connection for PTSD is denied.


REMAND

After the issuance of the November 2007 Statement of the Case, which denied an increased rating for PTSD, the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals).  In that substantive appeal, the Veteran requested a Travel Board hearing with respect to that issue.  To date, no such hearing has been held.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a veteran expresses a desire to appear in person.  Therefore, the Veteran should be scheduled for a Board hearing at her local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge of the Board in accordance with her request.  The Veteran and her attorney should be notified in writing of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


